ON COSTS
January 7, 1943.                         132 P.2d 619.
 OPINION
On the 5th day of December 1942 respondents filed with the clerk of this court a cost bill, one of the items *Page 415 
of said cost bill being: "To J.A. Callahan, court reporter, one half of the cost of transcribing three copies of the transcript of the testimony, $73.80." On the 8th day of December 1942 relator filed objections to certain items of costs contained in the said cost bill, among which was the said item of $73.80, mentioned supra. On the 15th day of December 1942 the clerk of this court made her ruling upon said objections to said cost bill, and as to the said objection to the said item of $73.80, overruled the same. Relator has taken an appeal from said ruling.
Relator bases his claim of error in the allowance of said item of $73.80 upon the ground that rule VI, section 1, of the rules of the supreme court, authorizes the recovery of costs for one copy only of the transcript, whereas respondents have asked for payment for three copies.
Under the interpretation which this court placed upon said rule in the case of Curti v. Franceschi, 60 Nev. 422, 428,112 P.2d 819, the contention of relator must be sustained, as it was there held that the cost of but one copy, at the rate of ten cents per one hundred words, could be recovered.
The said cost bill is ordered to be amended so that the said item of cost shall read $36.90, in lieu of $73.80. *Page 416